Citation Nr: 0515858	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychomotor 
seizures with history of head trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in July 1974, the RO denied service 
connection for psychomotor seizures with history of head 
trauma; the veteran did not initiate an appeal from the 1974 
rating decision. 

2.  Evidence received since the 1974 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
psychomotor seizures with history of head trauma.

3.  Psychomotor seizures with history of head trauma have not 
been shown by competent medical evidence to have a nexus or 
relationship to service.


CONCLUSIONS OF LAW

1.  The July 1974 decision that denied entitlement to service 
connection for psychomotor seizures with history of head 
trauma is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the 1974 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for psychomotor seizures with history of 
head trauma has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  Psychomotor seizures with history of head trauma were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated November 2002 and January 2003, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claim for service connection for seizures.  The letters 
informed the appellant of what the evidence must show to 
establish entitlement to the benefits he wanted.  

The appellant was informed that he had 60 days to submit 
information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

The veteran was also given information concerning reopening 
his claim for psychomotor seizures with history of head 
trauma under new and material evidence.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, a rating decision was issued in 
March 2003 followed by a statement of the case in April 2003.  
The veteran also gave testimony in a May 2003 RO hearing and 
additional medical evidence was submitted into the file to 
include information which was requested from the National 
Personnel Records Center (NPRC).  A supplemental statement of 
the case was issued in December 2003.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



II.  New and material evidence

The appellant filed for service connection for psychomotor 
seizures with history of head trauma and was denied by a July 
1974 rating decision.  The veteran was notified of this 
decision in July 1974, but he did not perfect an appeal on 
this decision.  The appellant attempted to reopen his claim 
in October 2002 and by a rating decision dated March 2003, 
the RO found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for psychomotor seizures with history of head trauma.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim in October 2002.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

By decision dated July 1974, the RO denied service connection 
for psychomotor seizures with history of head trauma.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.104 (a), 3.156 (2004).

The evidence of record at the time of the July 1974 RO 
decision consisted of the following:

Service medical records which showed that in May 1964 the 
veteran was in a foxhole with a Katusa, chambered a round and 
pointed the M-14 at him but did not shoot.  It was noted that 
the veteran appeared to be in a trance.  It was also noted 
that the veteran had been shot on a stakeout the preceding 
winter and had a fear of weapons since.  The veteran was 
administered Thorazine.  He was seen by the psychiatrist who 
recommended that he be transferred to non-combat unit.  
Medical records show no complaints, treatment, or diagnosis 
of head trauma or seizures.  A neuropsychiatric examination 
dated October 1964 showed a diagnosis of immaturity reaction, 
character and behavior disorder.  It was recommended that the 
veteran be eliminated from the service.  The veteran's 
separation examination dated in December 1964 showed normal 
psychiatric and neurological clinical evaluation and normal 
clinical evaluation of the head, face, neck, and scalp.  
There was no indication of any head trauma or seizures.  

St. Mary's hospitalization records indicate that the veteran 
was hospitalized in August 1973 for observation because of 
the history of a recent amnesia lasting 36 hours.  It was 
noted he had a past medical history of a head injury in 1969, 
which was followed by apparent seizure disorder and 
controlled on Dilantin.  The Dilantin had been stopped 
approximately 1 and 1/2 years after that.  It was noted that 
the veteran had no further seizures or episodes until the 
present episode shortly before admission.  

It was noted that in the hospital the veteran had no amnesia 
episodes and did well and underwent the following tests: 
Normal brain scan; normal electroencephalogram; and normal 
skull films.  Analysis of the cerebral spinal fluid revealed 
the fluid to be clear, with normal protein, with a sugar of 
70mg.%, and no cells seen.  Additional laboratory 
examinations revealed a VDRL, which was non-reactive, 
hemoglobin of 16.7 with a hematocrit of 48%.  A white blood 
count was 9,600 with a normal differential.  The urinalysis 
was normal.  The veteran was started on Dilantin.  The 
diagnoses was history of old head trauma with possible 
psychomotor seizure.

VA hospital records show that the veteran was admitted in 
June 1974 with an admission diagnosis of head trauma, remote, 
with psychomotor seizures having been flown in by air 
ambulance from Pierre where he was overnight in the hospital 
for diagnosis of probable psychomotor seizures, history of 
head trauma with secondary seizures and history of 
alcoholism.

It was noted that in the past afternoon, the veteran 
developed a headache and his behavior became irregular.  He 
would throw his hands up and there was what was described as 
opisthotonos.  His eyes went in to an oculogyric crisis.  He 
muttered something and then hit with his fists the wall which 
activity he kept on for five minutes.  After this he 
collapsed and was limp on the floor.  This stage lasted five 
minutes and after this he sat up and started talking as if 
nothing had happened.  It was noted that this activity 
continued throughout the evening whereupon he was taken to 
the local hospital.  

According to the history obtained he had in 1969 some kind of 
head injury in a Washington state automobile accident as he 
had been drinking heavily beer, which he had done to excess 
all his life either periodically or constantly.  Ever since 
this accident he was supposed to have seizures, which were 
controlled by Dilantin.  He discontinued in 1972 and had no 
seizures until August of 1973.  At that time his drinking was 
resumed in full force and every time he was drunk, which was 
practically daily, the seizures returned.  In August 1973, he 
was at St. Mary's hospital where he had x-rays, LP, EEG, 
brain scan, and neurological examinations all being negative.  
He was given Dilantin and discharged.  It was noted that the 
very next day he was discharged he resumed the drinking, soon 
after this wrote bad checks one after another and landed in 
jail.  He was put on work release as the sentence was 
suspended but eventually he went back to drinking and back to 
jail again.  And as he kept on drinking he again had one 
blackout spell after the other and again claimed amnesia.

It was noted that a complete neurological study, as much as 
could be done, was entirely negative except the near absence 
of deep reflexes with normal superficial reflexes.  The 
veteran demanded immediately to leave against medical advice.  
The diagnosis rendered was undiagnosed with history of 
alcoholism; bad check writing, and possible ormprobable 
psychomotor seizures.

Hospital record from Sioux Valley Hospital dated in June 1974 
indicates that the veteran was admitted for the chief 
complaint of amnesia times two years.  The veteran reported 
that his present illness began in about July of 1972 at a 
period of which he had an accident in a truck, which was 
carrying an anvil, which weighed about 100 to 200 pounds.  
The veteran indicated that he could not pick up the anvil 
himself and during the automobile accident the anvil struck 
the veteran's head and he was unconscious.  After regaining 
consciousness, he proceeded to a nearby farmhouse and then 
went to the hospital.  He indicated he was hospitalized for 
one day at Sacred Heart Hospital and then sent home.  Two 
weeks later, while he was riding in the back of a car, he 
jumped out of the car while it was going at the speed of 60 
miles per hour.  He indicated that he did not lose 
consciousness; however, there was a memory loss.  He reported 
that at this time there was a period in which he was involved 
in activities which were quite violent such as busting down 
doors and choking his wife.  He was taken to the hospital and 
hospitalized or one month.  He was placed on Dilantin.  Six 
months later he had gotten into trouble and was sent to jail 
for six months and during this period he was not on Dilantin.  
He indicated that for one week in 1973 he had amnesia.

The diagnoses included possible psychomotor seizures and 
suggestion of damage to the hippocampus.

Hospital records from McKennan Hospital dated in June 1974 
indicated that the veteran was admitted with complaints of 
episodes of amnesia, periodically over several years.  The 
veteran reported that his present illness began in July 1972 
when he had a truck accident in which he was driving which 
resulted in his head being struck by a heavy anvil.  It was 
noted that he did not apparently fracture his skull but only 
had a hematoma formation.  Several weeks after that accident, 
the veteran indicated that he jumped out of a car, which his 
wife was driving at a speed of 60 miles an hour.  He was 
unconscious in the earlier accident; however, he indicated he 
did not lose consciousness in his jump from the car.  It was 
noted that the veteran was prescribed Dilantin.  It was noted 
that during his stay at Sioux Valley Hospital in June 1974 
the veteran's wife indicated that he had another seizure.  
The form of the seizure was simply an upper gaze with no 
response to outward stimulant, apparently a catalyptic 
seizure.  He was then transferred to McKennan Hospital 
Psychiatric Ward.

The examination indicated that besides the previous history 
of the accident in which the anvil struck his head there was 
no history of face disorders.  There was no tenderness, no 
masses, or scars.  Visual acuity was normal and visual fields 
were normal.  The veteran had full ocular movements except on 
convergence.  On convergence, the left eye did not move 
medially.  The impression was psychomotor seizures.

A psychiatric examination conducted at McKennan Hospital 
indicated that the veteran was admitted with a diagnosis of 
epilepsy secondary thought being he was possibly psychotic.  
The veteran reported that in 1972 he was working on a ranch 
and while driving from the yard apparently passed out.  The 
car went into the ditch and rolled over and in the process of 
rolling over, an anvil, which was loose in the car, flew over 
and hit him in the head and he became unconscious as a result 
of this.  He indicated that he got along all right until two 
weeks later when he had his first seizure.  At that time in 
the auto accident he also hurt his hand.  The veteran 
reported episodic seizures since that time, some petit mal 
and some grand mal and in August 1973 was in the hospital in 
Pierre for about 8 days.  He reported headaches several weeks 
ago so he started back on his Dilantin.  The examiner 
indicated that according to the veteran he had been in the 
hospitals because of severe headaches and actually the severe 
become synonymous with a seizure to him.  He apparently had a 
period of amnesia back in 1973 when he was in St. Mary's 
Hospital.  The veteran reported that his severe head injury 
occurred in 1969; the examiner indicated he was told it 
occurred in 1972.  The examiner noted that he could have had 
two accidents but did not give the history of two but just 
one.  The veteran talked about a previous history of 
alcoholism which was quite severe an unsuccessful, three 
attempts at marriage until his present wife and his headaches 
apparently had been becoming increasingly severe during the 
night and he had had periods which his wife described as 
nightmares and at that time he would strike the wall with his 
fist and did not appear to recognize anyone, stared into 
space and was generally confused.

It was noted that the past night while he was over at Sioux 
Valley Hospital, his demonstration of contact was one of 
catatonic stupo type of situation and that was the reason for 
transferring him over to McKennan.  The impression included 
paranoid schizophrenic personality with a secondary pattern 
of a schizopathic personality and obsessive-compulsive 
personality.

VA hospital records indicate that the veteran was admitted 
for evaluation of seizures.  The veteran reported that his 
seizures dated back 10 years ago when he was in Korea where 
he had episodes of chronic seizures lasting for a few 
minutes, followed by trance-like states lasting for hours.

The veteran reported that since he was discharged from the 
Army in 1964, he had had these episodes once or twice a year, 
although he did not pay much attention to this.  He indicated 
that he had been a heavy drinker and had blackout spells and 
he thought that this might be related to his drinking.  The 
veteran reported that he had several hospitalizations and was 
told that he had abnormal EEG, showing bitemporal abnormality 
and a diagnosis of psychomotor seizure was made.  

It was noted that two weeks prior to his present admission, 
he was in Sioux Falls VA hospital following a seizure, 
followed by a trance like state, and he was placed in 
restraints because he was disoriented; however, he signed out 
from the hospital.  On the day of admission he had the same 
seizure.  His physical examination was essentially negative.  
Neurological examination was also normal.  It was noted that 
he never stayed much in the hospital, as he wanted to leave 
on pass.  He did not have any seizures since the time of 
admission.  A Neurology Consult was made, but the veteran 
requested to be discharged.  

Evidence received after the July 1974 rating decision 
includes:

Records from Yankton State Hospital dated in 1968 show that 
the veteran was admitted to the hospital as a transfer 
patient from the Penitentiary.  It was noted that the veteran 
was evaluated on their closed Ward 6, where his 
electroencephalogram revealed abnormal tracing.  He was sent 
to the alcoholic ward due to his demands. Here, he completed 
the AA Program and was discharged with the diagnosis from 
Ward 6: sociopathic personality disturbance with anti social 
reaction with alcoholism.

Hospital records from Sacred Heart hospital dated in June 
1970 indicate that the veteran had an automobile 
approximately one week earlier; although the veteran did not 
report the exact day.  It was noted that he was apparently 
rendered unconscious for some 20 minutes and admitted to the 
hospital in Odessa where he had continuous seizure episodes.  
The veteran reported that they had been difficult to control 
with Dilantin and Phenobarbital.  Workup in the hospital at 
Odessa was not truly significant and no localizating 
abnormalities were noted there.  He was transferred to Sacred 
Heart for further observation and evaluation.  

The examiner noted that apparently the veteran had 
generalized seizures in the past beginning in 1965 and 
occurring intermittently since that time.  The veteran's 
present complaint was of mild headache.  There were no visual 
complaints and no peripheral, sensory, or motor complaints.  
He did not take medication for his seizures.  The impression 
was seizure episodes aggravated by recent injury; will admit 
to control seizures and evaluate further.  EEG was noted as 
normal.  

A letter from the Mayo Clinic dated in October 1974 indicated 
that the veteran was a patient between August 1, 1974 and 
August 9, 1974 for the investigation of seizures.  The 
veteran reported spells, which dated back to 1964 while he 
was in Korea, more particularly since his automobile accident 
in 1969 at which time he indicated he had a concussion.  The 
examiner found the spells to be more in keeping with the 
diagnosis of a rage reaction with a dissociative phenomenon 
than with true temporal lobe seizures.  It was noted that the 
veteran's physical examination was entirely normal.  
Laboratory tests, including extensive electroencephalographic 
studies, were entirely normal.  Hematologic studies were 
normal apart from changes, which would be indicative of mild 
hepatic dysfunction probably related to ethanol consumption.  
The examiner noted that the investigation of the veteran was 
entirely normal and it was his impression that they were 
dealing with a dissociative rage reaction and a gentleman who 
had an underlying personality disorder.

VA records show that the veteran was admitted in July 1975 
for alcohol abuse.  The veteran denied ever having had DT's 
or seizures from his use of alcohol.  He did admit to having 
occasional periods of blackouts from excessive drinking.  
There was no evidence of psychosis during the examination.  
The veteran believed that his memory was less effective than 
at a younger age.  He indicated it was not immediate memory 
so much as for a long-term memory that seemed less available 
to him than in recent years.  The diagnosis was alcohol 
addiction, habitual excessive drinking, and personality 
disorder.

Hospital records from Sacred Heart Hospital dated December 
1975 to January 1976 show that the veteran was admitted for 
complaints of headache and chest pain.  Skull x-rays showed 
sclerosis within both mastoid regions, otherwise normal.  The 
electroencephalographic report showed that the tracing was 
probably within normal limits or the veteran's age; sharp 
waves evident were of undetermined significance.  The final 
diagnoses included: headaches, tension; possible psychomotor 
epilepsy; and personality disorder.

VA records indicate that the veteran was hospitalized from 
May to June 1976.  The examiner noted as problem number one 
as possible psychomotor seizure disorder and noted as number 
two sociopathic personality.  The veteran described seizures 
for 11 years.  He indicated that he did not know that he was 
having seizures until some unspecified abnormal behavior 
occurred about 2 years ago, which was said to have resulted 
in numerous hospitalizations and an alleged diagnosis of 
psychomotor seizures.  The examiner noted that the veteran's 
description of the seizures was generally inadequate.  The 
veteran described becoming "blank" for several minutes, 
along with seizures involving varying degrees of involuntary 
motor activity.  But, the involuntary activity seemed to be 
difficult to separate from bizarre, but possibly; voluntary 
motor acts, i.e., pounding on walls and so forth.  At one 
time the veteran was treated with Dilantin and stated he was 
controlled; but then began having seizures and stated that he 
was hospitalized and was placed on Mysoline.  Other 
medications noted were Tylenol #3 for headaches, which the 
veteran alleged preceded the seizures and also Tranxene.  The 
examiner noted that the veteran's statements regarding his 
medications were vague and in several instances 
contradictory.  He mentioned some generally non-physiologic 
sounding complaints, for example, having "severe headaches 
in my frontal lobes", and never indicated very clearly just 
where he felt the frontal lobes were located, but did state 
that he had been told that electroencephalograms in the past 
showed "frontal lobe damage."  It was noted that the 
physical examination was generally unremarkable with regard 
to these problems.  The veteran was placed on Dilantin along 
with his Mysoline.

The examiner noted no behavior suggesting psychomotor or 
other type seizures during his stay in the hospital.  During 
his stay in the hospital skull x-rays were normal.  An 
electroencephalogram was done but was not yet reported.  A 
brain scan was normal.  Psychiatric diagnoses were possible 
psychomotor seizures and personality disturbance, sociopath.  

It was noted that the veteran complained of headaches 
requiring Codeine for relief prior to admission.  He was 
given Codeine by injection during the first 24 hours or so in 
the hospital, after which this was changed to placebo.  The 
veteran reported that the latter resulted in much better 
relief of his headache than the 30mg dose of Codeine I.M.

Records from Kadlec Hospital dated May to July 1976 show that 
the veteran was admitted after being very agitated at home, 
and rather violent.  At the time of discharge there was no 
neurological deficit.

VA admission records show that the veteran was admitted in 
July 1976.  It was noted that the veteran had been in many 
different VA facilities as well as private hospitals in order 
to rule out what he called "amnesic, confused state," 
indicating possible fugue with dissociative reaction since 
1964.  The veteran indicated that he was told he might have 
temporal lobe epilepsy, which induces such symptoms as 
amnesia as well as associative fugue state.  EEG's were 
normal as were skull x-rays.  The neurologist diagnosed 
hysterical neurosis instead of characteristic temporal lobe 
epilepsy; however, the veteran still anticonvulsants when he 
left.  

VA records dated in August 1976 indicated that recent EEG was 
normal however the veteran stated that he had an abnormal EEG 
pattern once in a private hospital in Washington State about 
a year ago.  He reported recently having a number of seizures 
almost every day even though he was on Sodium Dilantin and 
Mysoline.  It was noted that this was a complex symptom 
phenomenon with some anti-social pattern with conversion 
hysteria type along with possibly temporal lobe psychic 
nature.  The consultation report indicated that the veteran 
had an 11-year history of paroxysmal disorders, usually of 
hostile, acting out behavior, which lasted from 30 minutes to 
14 days.  The veteran had no history of cerebral insults 
either mechanical or infectious.  He developed no 
neurological deficit significant of a mass lesion.  The 
clinical examination was negative.  The examiner noted that 
patients that have no cause for seizures that were apparent 
such as infection or trauma and have no developing neoplasia 
still exist and this group of patients was well known.  
During a history of 11 years of seizure disorders all of 
which were bizarre, which have never manifested as a major 
motor seizure would be most unusual for a true epileptic 
episode from cortical irritation.  It was for this reason why 
the examiner did not feel that the veteran manifested a 
seizure disorder and suggested tapering off anticonvulsants 
gradually over a three-month period and did not feel that his 
pattern would be appreciable altered.

Statement received in March 1977 from W.J. indicating that 
the veteran suffered from mental illness which was service 
connected.

A statement from the veteran's wife received in April 1977 
indicated that she saw the veteran's service medical records 
and had them read to her.  She indicated that the veteran had 
similar mental problems since his discharge in 1965; however, 
when the veteran requested disability based on his service 
medical records he was told he had an "immature 
personality."  The veteran's wife indicated that she was 
told that certain medical records were lost.

VA records show that the veteran was hospitalized in June 
1977 due to the loss of his job and the fear of drinking.  
The diagnosis was adjustment reaction to adult life.

At his August 1980 VA examination, the veteran reported that 
he had been diagnosed in the past with "psychomotor 
seizures" and went on to say that he had not been on 
medications for several years and had experienced no such 
seizures.  He indicated that the only thing that bothered him 
was his back.

Medical records from South Dakota Human Services dated in 
April 1983 showed that the veteran was seen for alcohol 
abuse.  The veteran admitted to a 20-year history of 
problems.  The veteran reported that he got the shakes and 
visual hallucinations with alcohol withdrawal but denied 
seizures associated with alcohol withdrawal symptoms.  It was 
noted that he had a positive history of blackouts.  The 
veteran indicated that he was placed on Dilantin for three 
years and due to seizure free activity the dose was gradually 
decreased until discontinued.  He indicated that the last 
seizure activity was in 1973.

VA records show that the veteran was admitted from September 
to October 1984 for treatment of chronic ethanol abuse

VA records show that the veteran was hospitalized from June 
to July 1985 for alcohol treatment.  The veteran reported 
that he had been through the Alcohol Treatment Program three 
times previously and was hoping to return to the Program.  
The veteran reported no DT's but did have seizures in the 
distant past when coming off alcohol.

The veteran was again admitted to the VA hospital for alcohol 
abuse from July to August 1989 and in March 1995.  

At his October 2000 VA examination, the veteran reported that 
he was shot in the abdomen while stationed in Korea.  He 
underwent surgery and recovered and was then sent back to 
Korea.  He indicated that after he was back on the 
Demilitarized Zone one evening in a foxhole with a Korean 
soldier he went into a "trance".  The veteran stated that 
he even pointed his weapon at the Korean.  The veteran 
indicated that he was flown back to the States and the 
examiner noted that he was not clear exactly what happened 
but believed the veteran was treated at Fort Meade Hospital 
for possible psychomotor seizures.  The veteran reported 
being on Dilantin for several years until about 1978.  The 
veteran indicated that he was not convinced he ever had any 
seizures and he could not describe a psychomotor seizure to 
the examiner.  He told the examiner that he had definitely 
had no seizures since coming off he Dilantin.  The veteran 
was diagnosed with posttraumatic stress disorder PTSD).

At his December 2000 VA PTSD examination it was noted that 
the veteran endorsed a history of mental and emotional 
disturbances ranging from seizures with emotional problems to 
schizophrenia.  The veteran reported that he had 10 to 15 
psychiatric hospitalizations.  He indicated that he had been 
suffering from "psychomotor seizures" on and off over a 
period of many years.  He endorsed a history of episodes of 
dissociation when he feels detached from the environment.  
When he experienced such feelings the veteran tended to 
travel to different places.  He indicated that he had very 
nebulous if any recollection of such events.  He reported 
that he experienced a "trance-like state" when he traveled 
to other states.  He indicated that he had been on Dilantin 
since 1965.  The veteran vaguely relates that he had been 
drinking heavily during episodes of "dissociations".  

Regarding his seizures, the veteran indicated that he never 
had any episodes of tongue biting.  His history was 
significant for extensive alcohol usage.  The veteran 
believes he quit drinking in 1994, although the examiner 
noted that he was somewhat hesitant about that.  It was noted 
that the veteran had a history of at least four treatments 
for his alcohol addiction at Fort Meade, Washington and other 
places.  Diagnostic impression included: dysthymic disorder, 
provisional diagnosis; alcohol dependence in possible 
remission; traits of social phobia; questionable history of 
dissociative disorder; antisocial traits; and questionable 
history of seizures.  

At his July 2001 VA PTSD examination the examiner noted that 
the veteran had PTSD and had a history of significant alcohol 
dependence, which had been in remission for approximately the 
last eight years.  He also had a history of a dissociative 
behavior, which also had not manifested over the last 8 to 10 
years.  The examiner noted that it was difficult in hindsight 
to correctly diagnose what exactly the veteran's situation 
was at that time.  He did vocalize that it was related to 
significant alcohol use and a great deal of stress at the 
times of the dissociative periods.  The diagnoses included: 
PTSD, chronic; alcohol dependency in full-sustained 
remission; and history of dissociative behavior, question 
dissociative fugue.

At his December 2001 VA PTSD examination, the veteran 
reported periods of time where he did not remember what was 
going on.  It was noted that the veteran did have a history 
in the past of some disassociative episodes in the 1970s and 
1980s.  He did state that these were somewhat different then 
those, which historically had been brought about by heavy 
drinking, but not always so.  He was hospitalized at Sioux 
Valley Hospital.  The veteran was not able to give the 
examiner an ultimate diagnosis; however, he did say that he 
had numerous tests, including what sounded like a CAT scan 
and MRI scan and rehabilitation.  The veteran indicated that 
he had to learn how to walk again.  

An emergency room report from St. Mary's Hospital in July 
2002 indicated that the veteran was apparently having some 
problems with dizziness, passing out, and questionable 
seizures.  He had a large workup in Aberdeen including a 
sleep study, several CAT scans and last night had a sleep 
deprived EEG.  It was noted that the veteran and his wife had 
just gotten home and the veteran walked outside to get 
something, felt kind of funny, walked into the house and then 
had what his wife felt to be seizure activity, tightened up 
muscles and started shaking.  There was no loss of bowel or 
bladder control.  He had warned her right before that he 
could not see anything and told her to get his Plavix pill.  
She stated that he turned blue and then as he came to he was 
a little groggy but she became scared and called 911.  By the 
time the veteran arrived to the emergency room he felt fine, 
but could remember everything that happened up until when he 
walked in the house and stood at the counter.

The veteran's past medical history noted workup for possible 
seizure disorder.  He had a history of coronary artery 
disease status post MI and CABG.  He had also had multiple 
angiograms.  There was a history in his old records of drug 
seeking.  He had hypertension and history of ischemic 
colitis.  He also had a history of colon cancer, laryngeal 
cancer status post radiation therapy, and multiple back 
surgeries.

Hospital records from St. Mary's Healthcare Center indicate 
that the veteran was admitted in August 2002 with syncopal 
episode and seizure like activity.  It was noted that he was 
just recently discharged from Sioux Valley Hospital with a 
similar episode where he underwent neurologic testing and it 
was felt that his episodes were cardiogenic in nature.  
According to the veteran's wife, they were outside talking 
and the veteran stated he felt somewhat light-headed.  He sat 
down on the tailgate of the pickup truck and then pitched 
forward, striking his forehead and falling to the ground.  
The veteran's wife stated that he had some rhythmic activity, 
jerking somewhat.  

During his hospitalization, the veteran was placed on 
telemetry for observation and he did develop chest pain 
intermittent, which waxed and waned.  He did respond to a 
nitroglycerin drip and morphine.  The veteran felt that the 
nitroglycerin did improve his chest pain.  He had no EKG 
changes and no cardiac enzyme elevations.  Troponin was 
negative.  The assessment indicated recurring syncopal 
episode.  It was noted that information would be obtained 
from his event monitor.  The case was discussed with 
cardiology and would be discussed with neurology as well for 
appropriate follow-up.  The examiner noted that it sounded as 
though it could be cardiogenic syncope; however, this was 
very difficult to document.  The veteran would continue to be 
monitored.

A copy of an Ambulance Call, Highmore Fire Department dated 
in October 2002, noting the call was for a seizure, injury to 
the forehead from fall.  

A statement from L.J., received in November 2002 indicated 
that the veteran had two seizures two weeks apart, dates not 
mentioned.

A statement from the veteran's son in law received in 
February 2003 indicated that the veteran was found lying in 
the driveway face down.  There was a cut on his head and he 
was bleeding profusely.  The mother in law told him that the 
veteran started to shake and fell on the ground.  He called 
911 and explained to the operator what happened.  The son in 
law indicated that the veteran's eyes started to roll back in 
his head and he was turning red.  A fire fighter came shortly 
with oxygen and sent him to the hospital because he was 
shaking.

A statement from the veteran's daughter received in February 
2003 indicated that the veteran noted he was getting light 
headed and needed to sit down.  He went over to a flat bed 
trailer to sit down for a while and suddenly he started to 
shake and he squeezed my arm.  He then fell face down onto 
the gravel driveway.  He was shaking uncontrollably and 
turning red.  She indicated that his eyes were rolling back 
in his head and his false teeth were taken out so he would 
not choke.  911 was called and the fire department gave him 
oxygen but he was shaking so much that he was then taken to 
the hospital.  It was noted that after that incident the 
veteran became dizzy while at K-Mart shopping.  Employees 
gave him some water and he felt better.

A statement from the veteran dated in February 2003 indicated 
that the VA in Sioux Falls tried to give him shock treatments 
but his wife got him out.  In addition, the veteran reported 
that while in Korea he was riding in a personnel carrier and 
the tank went off a cliff and he was struck in the head with 
an ammunition case.

At his May 2003 RO hearing, the veteran testified that while 
in Korea in December 1963 he was in a blackout maneuver in an 
armored personnel carrier and a second Lieutenant was driving 
with the hatch opened.  The veteran told the Lieutenant not 
to go up the hill because there was a 12-foot drop off, but 
he did it anyway and when they hit the bottom, a case of 
ammunition came down and hit the veteran in the head.  The 
veteran indicated that the ammunition case just about slit 
the Lieutenant's throat because he had his hatch opened.  The 
veteran testified that the ammunition case knocked him out 
and he was taken to the hospital.  The veteran indicated that 
he was taken to the same place like when he got shot.  He 
indicated that he was in the hospital for a couple of days 
and then was put on Dilantin.  He testified that when he woke 
up he was strapped down with leather straps on his wrists.  
The veteran believes he was taken to the 101st Evacuation 
Hospital in Seoul, Korea for treatment of his head injury.  
The veteran indicated that he was seen by the VA hospital in 
Sioux Falls in 1965 for seizures and the VA wanted to give 
the veteran shock treatments.  The veteran did indicate that 
in 1968 he was in a truck on a farm that tipped over and 
something hit his head but he did not go to the hospital.  He 
indicated that he was taking Dilantin prior to the 1968 
incident.  The veteran did not remember an accident occurring 
in 1972.

The RO contacted the National Personnel Records Center (NPRC) 
to obtain medical records from the 101st Evacuation Hospital 
concerning the veteran's alleged head injury but was informed 
in June 2003 that the facility was unable to be identified.  
Records; however, were found from the 44th Surgical Hospital 
which contained treatment records for the veteran's gun shot 
wound in March 1964.  

VA medical records and private medical records dated 1967 to 
1977 and received in October 2003 show treatment for 
alcoholism and contain duplicates for treatment of seizures 
starting in 1973 

The evidence received since the July 1974 rating decision may 
be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran has a 
history of seizures, a fact known at the time of the prior 
final decision.  However, certain records, to include the 
veteran's testimony from a May 2003 RO hearing in which the 
veteran claimed that he had an accident in service in which 
he incurred a head injury and was hospitalized, is new since 
the veteran had not indicated such an accident in the past 
and is material to the claim since he is attempting to link 
his seizures to service and is so significant that it must be 
considered to fairly decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for psychomotor seizures with 
history of head trauma.

The veteran has been informed of the laws and regulations 
applicable to claims for service connection, and he has 
argued the underlying merits of the claim.  Therefore, he has 
had adequate notice and opportunity to be heard with regard 
to the underlying claim for service connection, and the Board 
may decide the claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


III.  Service connection

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as epilepsies are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for psychomotor seizures 
with history of head trauma.  The evidence does not support a 
finding that the veteran's seizure disorder was manifested 
during service.  Service medical records are negative for 
head trauma.  There is no medical evidence that the veteran 
sustained a head injury as a result of an armored personnel 
carrier accident in which the veteran was knocked 
unconscious.  Service medical records do confirm that the 
veteran was shot in the abdomen by friendly fire and was 
treated for this wound.  Service medical records also show 
that in May 1964 the veteran was in a foxhole with a Katusa, 
chambered a round and pointed the M-14 at him but did not 
shoot.  It was noted that the veteran appeared to be in a 
trance.  It was also noted that the veteran was shot on a 
stakeout this winter and had fear of weapon since.  The 
veteran was administered Thorazine.  He was seen by the 
psychiatrist who recommended that he be transferred to a non-
combat unit.  Service medical records are also negative for 
seizures or that the veteran was prescribed Dilantin.

The neuropsychiatric examination in October 1964 did not 
indicate that the veteran suffered a head injury or that he 
was taking Dilantin to control seizures, neither did the 
veteran's separation examination in December 1964.  The 
separation examination noted normal neurologic and 
psychiatric evaluations as well as normal clinical evaluation 
of the head.

St. Mary's hospitalization records indicate that the veteran 
was hospitalized in August 1973 for observation because of 
the history of a recent amnesia lasting 36 hours.  It was 
noted he had a past medical history of a head injury in 1969, 
which was followed by apparent seizure disorder and 
controlled on Dilantin.  The Dilantin had been stopped 
approximately 1 and 1/2 years after that.  It was noted that 
the veteran had no further seizures or episodes until the 
present episode shortly before admission.  The veteran did 
not indicate that he had a head injury in service or that he 
was prescribed Dilantin while in service.  The veteran did 
not indicate that he had an accident in service in which he 
incurred a head injury and was placed on Dilantin until his 
February 2003 statement and at his May 2003 RO hearing.  The 
veteran had, in the past, noted his trance like state in the 
incident in service in which he was in the foxhole, but 
reported no head injury earlier than February 2003.

The evidence of record indicates that veteran sustained a 
head injury in 1969 in an automobile accident and was 
prescribed Dilantin to control seizures.  There is no medical 
evidence of record that the veteran was treated for seizures 
earlier than 1969, approximately four years after separation 
from service.

The clear preponderance of the evidence supports a finding 
that the veteran's psychomotor seizures began years after 
service and is not the result of any disease or injury in 
service.  The benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychomotor seizures with history of head trauma.

Entitlement to service connection for psychomotor seizures 
with history of head trauma is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


